UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-1565



In Re:   TAMMY M. STONE,



                                                             Petitioner.



          On Petition for Writ of Mandamus. (CA-04-44-2)


Submitted:   August 27, 2004                 Decided:   January 21, 2005


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tammy M. Stone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tammy M. Stone has filed a petition for writ of mandamus.

Stone   has    failed    to   demonstrate      that    she   has   a   clear   and

indisputable right to mandamus relief.            See Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).                Accordingly, although we

grant Stone’s motion to proceed in forma pauperis, we deny the

mandamus petition.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately     presented    in   the

materials     before    the   court   and     argument    would    not   aid   the

decisional process.



                                                               PETITION DENIED




                                      - 2 -